
	
		I
		112th CONGRESS
		1st Session
		H. R. 1286
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mrs. Bachmann (for
			 herself, Mr. Kingston,
			 Mr. Gohmert,
			 Mr. Hensarling,
			 Mr. Broun of Georgia,
			 Mr. Rehberg,
			 Mr. Neugebauer,
			 Mr. Franks of Arizona,
			 Mr. Graves of Missouri,
			 Mr. Tipton,
			 Mr. Scalise,
			 Mr. Stutzman,
			 Mr. Ribble,
			 Mr. DesJarlais,
			 Mr. Manzullo,
			 Mr. Pearce,
			 Mr. Lamborn,
			 Mr. Fleming,
			 Mr. Benishek,
			 Mr. Flores,
			 Mr. Fortenberry,
			 Mr. Canseco,
			 Mr. Huizenga of Michigan,
			 Mr. Walberg,
			 Mr. Pence,
			 Mr. Duncan of South Carolina,
			 Mr. Southerland,
			 Mr. Harris,
			 Mrs. Hartzler, and
			 Mr. Schweikert) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Ways and
			 Means and Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for fiscal accountability for new direct
		  funding under the Patient Protection and Affordable Care Act by converting its
		  direct funding into authorizations of appropriations and by rescinding
		  unobligated direct funding.
	
	
		1.Short titleThis Act may be cited as the
			 Healthcare Fiscal Accountability Act
			 of 2011.
		2.Converting PPACA
			 direct funding to authorizations of appropriations and rescinding unobligated
			 PPACA direct funding
			(a)In
			 generalNotwithstanding any
			 other provision of law, for each provision described in column 1 in the table
			 specified in subsection (b), the following rules shall apply:
				(1)Direct
			 appropriations
					(A)Conversion to
			 authorizations of appropriationsFor each such provision that provides for a
			 direct appropriation of funds for fiscal year 2012 or a subsequent fiscal year
			 and for which special rule #1 or special rule #2 does not apply under column 3
			 of such table, such appropriation is deemed only to be an authorization of
			 appropriations and amounts are available under such provision only pursuant to
			 appropriations made after the date of the enactment of this Act.
					(B)Rescission of
			 unobligated appropriationsOf the funds available pursuant to a
			 direct appropriation under such provision for which special rule #1 or special
			 rule #2 does not apply under column 3 of such table, the unobligated balance is
			 rescinded.
					(2)Fund
			 transfers
					(A)Conversion to
			 authorization of transfer subject to appropriationsFor each such
			 provision that provides for a transfer of funds for fiscal year 2012 or a
			 subsequent fiscal year, such transfer is deemed only to be an authorization of
			 such transfer in such amounts as are provided in advance in appropriations acts
			 enacted after the date of the enactment of this Act.
					(B)Restoration of
			 transferred fundsAmounts
			 transferred under such provision which have not been obligated as of the date
			 of the enactment of this Act shall be restored to the Trust Fund or other fund
			 from which they were transferred.
					(3)Special
			 rules
					(A)Special rule #1
			 for certain extensions of appropriations beginning after fiscal year
			 2011For each such provision for which column 3 of such table
			 specifies that special rule #1 applies, the amendment (or amendments) made by
			 the section in column 2 is repealed and such provision is restored as if PPACA
			 had not been enacted.
					(B)Special rule #2
			 for certain extensions of appropriations beginning before fiscal year
			 2012For each such provision for which column 3 of such table
			 specifies that special rule #2 applies—
						(i)the amendment (or amendments) made by the
			 section in column 2 is repealed and such provision is restored as if PPACA had
			 not been enacted, except that such repeal shall not apply to fiscal year 2010
			 or fiscal year 2011; and
						(ii)of the funds available pursuant to the
			 operation of such amendment (or amendments) for fiscal year 2010 or fiscal year
			 2011, the unobligated balance is rescinded.
						(b)TableThe
			 table specified in this subsection is as follows (with provisions listed in the
			 order in which they, or the section amending such provision, appear in PPACA,
			 followed by provisions in HCERA):
				
					
						
							Column 1: Provision containing direct appropriation or
					 transferColumn 2: Amendatory section (if any) in PPACA or other
					 lawColumn 3: Special rule (if any) that applies
							
						
						
							Section 2793(e)(1) of PHSAas added by 1002 of
					 PPACA
							
							Section 2974(c)(2)(A) of PHSAas added by 1003 of
					 PPACA
							
							Section 1101(g)(1) of PPACA
							
							Section 1102(e) of PPACA
							
							Section 1311(a)(1) of PPACA
							
							Section 1322(g) of PPACA
							
							Section 1323(c)(1) of PPACA as inserted by 1204(a) of HCERA
					 
							
							Section 6071(h) of the Deficit Reduction Act of 2005
					 (Public Law 109–171)as
					 amended by section 2403(a)(1) of PPACA
							
							Section 2405 of PPACA
							
							Section 1139B(e) of SSAas inserted by 2701 of
					 PPACA
							
							Section 2707(e)(1)(A) of PPACA
							
							Section 1900(f)(3) of SSAas added by section 2801(a)(5)(C) of
					 PPACA
							
							Section 511(j)(1) of SSAas added by section 2951 of
					 PPACA
							
							Section 513(f) of SSAas
					 added by section 2953 of PPACA
							
							Section 510(d) of SSAas amended by section 2954 of PPACAspecial rule #2
							
							Section 3014(c) of PPACA
							
							Section 1115A(f) of SSAas inserted by section 3021(a) of
					 PPACA
							
							Section 1866E(h) of SSAas inserted by section 3024 of
					 PPACA
							
							Section 3026(f) of PPACA
							
							Section 5007(f)(1) of the Deficit Reduction Act of
					 2005 (Public Law 109–171) as amended by section 3027(b)(1) of PPACA
							
							Section 3113(e) of PPACA
							
							Section 119(a)(1)(B) of the Medicare Improvements for
					 Patients and Providers Act of 2008 (Public Law 110–275)as amended by section 3306(a) of
					 PPACA
							
							Section 119(b)(1)(B) of the Medicare Improvements for
					 Patients and Providers Act of 2008 (Public Law 110–275)as amended by section 3306(b) of
					 PPACA
							
							Section 119(c)(1)(B) of the Medicare Improvements for
					 Patients and Providers Act of 2008 (Public Law 110–275)as amended by section 3306(c) of
					 PPACA
							
							Section 119(d)(2) of the Medicare Improvements for
					 Patients and Providers Act of 2008 (Public Law 110–275)as amended by section 3306(d) of
					 PPACA
							
							Section 1899A(m) of SSAas added by section 3403 and amended
					 by section 10320(a) of PPACA
							
							Section 4002(b) of PPACA
							
							Section 4101(a)(5) of PPACA
							
							Section 4108(f) of PPACA
							
							Section 4202(b)(4) of PPACA
							
							Section 4204(e)(3) of PPACA
							
							Section 1139A(e)(8) of SSAas amended by section 4306 of
					 PPACA
							
							Section 2008(c)(1) of SSA as added by section 5507(a) of
					 PPACA
							
							Section 501(c)(1)(A) of SSAas amended by section 5507(b) of
					 PPACAspecial rule
					 #2
							
							Section 340H(g) of the PHSAas added by section 5508(c) of
					 PPACA
							
							Section 5509(d)(1) of PPACA
							
							Section 6201(b)(2) of PPACA
							
							Section 1183(a) of SSAas added by section 6301(d) of
					 PPACA
							
							Section 9511(b)(1) of the Internal Revenue Code of
					 1986as added by
					 section 6301(e)(1)(A) of PPACA
							
							Section 1817(k)(7) of SSAas added by section 6402(i) of
					 PPACA
							
							Section 6021(d)(3) of the Deficit Reduction Act of
					 2005 (Public Law 107–171)as amended by section 8002(d)(2) PPACAspecial rule #2
							
							Section 9023(e)(10) of PPACA
							
							Section of 2104(a) of SSAas amended by section 10203(d)(1) of
					 PPACAspecial rule
					 #1
							
							Section 2104(n)(2)(A) of SSAas amended by section 10203(d)(2)(B)
					 of PPACAspecial rule
					 #1
							
							Section 2113(g) of SSAas amended by section
					 10203(d)(2)(E)(ii) of PPACAspecial rule #1
							
							Section 10214 of PPACA
							
							Section 1881A (b)(7) of SSAas inserted by section 10323(a) of
					 PPACA
							
							Section 2009(e)(1) of SSAas added by section 10323(b) of
					 PPACA
							
							Section 10502(a) of PPACA
							
							Section 10503(b) of PPACA
							
							Section 10503(c) of PPACA
							
							Section 1005(b) of HCERA
							
							Section 1817(k)(8) of SSAas added by section 1303(a) of
					 HCERA
							
						
					
				
			(c)DefinitionsIn
			 this section:
				(1)The term
			 PPACA means the Patient Protection and Affordable Care Act (Public
			 Law 111–148).
				(2)The term
			 HCERA means the Health Care and Education Reconciliation Act of
			 2010 (Public Law 111–152).
				(3)The term
			 SSA means the Social Security Act.
				(4)The term
			 PHSA means the Public Health Service Act.
				
